DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 01/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10804211 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-14, 16-18, 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: a dielectric layer overlying the conductive feature such that a line perpendicular to and intersecting a top surface of the conductive feature also intersects the dielectric layer; the dielectric layer extends continuously between the first portion and the second portion, in combination with the rest of claim limitations as claimed and defined by the Applicant. 


Claims 10-14, 16 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: the bottom conductive layer is between the first alignment mark feature and the second alignment mark feature, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Sako (USPGPUB DOCUMENT: 2015/0333117) discloses a semiconductor structure , please see modified Fig 15 in office action,  a semiconductor structure, comprising: a substrate(1) defining a product region(please see region labelled ‘first/second product region’) and an alignment region(please see region labelled ‘alignment region’); a conductive feature(left/right 6)[0061 of Sako] in the product region(please see region labelled ‘first/second product region’); a dielectric layer(silicon nitride 10 is a known dielectric material)[0125 of Sako] in the product region(please see region labelled ‘first/second product region’) and the alignment region(please see region labelled ‘alignment region’) and overlying the conductive feature(left/right 6)[0061 of Sako]; a first alignment mark feature(14A in Fig 14)[0063] (Note: Patterned 14A as shown in Fig 14 is aligned with each conductive feature 6, therefore patterned 14A may be interpreted as the first alignment mark feature) in the alignment region(please see region labelled ‘alignment region’) and overlying the dielectric layer(silicon nitride 10 is a known dielectric material)[0125 of Sako]; and a bottom conductive layer(21A in Fig 15)[0065], wherein: the bottom conductive layer(21A in Fig 15)[0065] overlies the first alignment mark feature(14A in Fig 14)[0063] (Note: Patterned 14A as shown in Fig 14 is aligned with each conductive feature 6, therefore patterned 14A may be interpreted as the first alignment mark 


Claims 17, 18, 20-22 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: the dielectric layer is between the substrate and the first alignment mark feature in the alignment region and between the substrate and the bottom conductive layer in the product region, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Cremer (USPGPUB DOCUMENT: 2007/0275536) discloses in Fig 4, see modified figure in office action, a semiconductor structure, comprising:
a substrate(1) defining a product region(see region labelled ‘product region’) and an alignment region(see region labelled ‘alignment region’);
a first alignment mark feature (52/51) in the alignment region(see region labelled ‘alignment region’);
a bottom conductive layer(7) in the alignment region(see region labelled ‘alignment region’) and the product region(see region labelled ‘product region’), wherein the bottom conductive layer(7) overlies the first alignment mark feature (52/51);

a top conductive layer(9) overlying the insulator layer(8) in the alignment region(see region labelled ‘alignment region’) and the product region(see region labelled ‘product region’) but does not disclose the dielectric layer is between the substrate and the first alignment mark feature in the alignment region and between the substrate and the bottom conductive layer in the product region.  Therefore, it would not be obvious to make the semiconductor structure as claimed.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819